Appeal by defendant from a judgment of the County Court, Suffolk County, rendered September 14, 1979, convicting him of criminal sale of a controlled substance in the third degree, on his plea of guilty, and sentencing him to a term of imprisonment of five years to life. Judgment modified, as a matter of discretion in the interest of justice, by reducing the minimum term of imprisonment to one year. As so modified, judgment affirmed. The sentence was excessive to the extent indicated. We note that defendant, if he be so advised, may make an application pursuant to section 60.09 of the Penal Law. Hopkins, J.P., Damiani, Lazer and Cohalan, JJ., concur.